Title: To Thomas Jefferson from James Cheetham, 18 October 1806
From: Cheetham, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New-York, oct. 18. 1806
                        
                        Marc Antoine Alexis Giraud, Commissary of the Emperor of France for the Eastern States, residing at Boston,
                            has many years been one of my Subscribers. Mr: Giraud Called at my Office on the 16th Inst. to direct the discontinuance
                            of his Paper to Boston and to order it to be Sent to him at Lexington, Kentucky, Where he informed me he was going to
                            riside all winter. As this Change of residence may be political, I have deemed it my duty to inform you of it. 
                  I am your
                            obt. Servt.
                        
                            James Cheetham
                            
                        
                    